DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 24, 2020 and is acknowledged.
Specification
The amendment filed 06/2416/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: claim 3 recited the limitations in lines 1-3, “wherein the slide position command signal output from the slide position commander has a continuous time differential signal during one cycle of the press machine.” is not supported in the original disclosure. The original disclosure supports, in para [0017], the language of “…it is preferable that the slide position command signal output from the slide position commander has a smooth continuous time differential signal thereof. Since the time differential signal of the slide position command signal continues smoothly, a phase lead compensation can act effectively on the time differential signal.” and para. [0115], the language of “…the slide position command signal may be a signal in which the time differential signal continues smoothly.”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 2 are objected to because of the following informalities: 
Claim 2 recites in line 2, the limitation “each moment of a single…” is suggested to be replaced with “each moment of inertia of a single…”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 3 recited the limitations in lines 1-3, “wherein the slide position command signal output from the slide position commander has a continuous time differential signal during one cycle of the press machine.”. The original disclosure supports, in para [0017], the language of “…it is preferable that the slide position command signal output from the slide position commander has a smooth continuous time differential signal thereof. Since the time differential signal of the slide position command signal continues smoothly, a phase lead compensation can act effectively on the time differential signal.” and para. [0115], the language of “…the slide position command signal may be a signal in which the time differential signal continues smoothly.” 
The specification does not support the limitation of “during one cycle of the press machine”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-4, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno US. Publication (2013/0269548) hereinafter Kohno (48) in view of Kohno US. Publication (2011/0226141) hereinafter Kohno (41).
Regarding claim 1, 
Kohno (48) discloses a press machine (1,2) comprising: 
a hydraulic cylinder (23,25) configured to reciprocate a slide (26) between a top dead center (upper dead center, see para.[0088]) and a bottom dead center (bottom dead center, see para.[0093]) of the slide (26, see para.[0051][0052] element 23,25 reciprocate the slide in combination with elements 21,22 and the system 9, the chamber element 24 is supplied with hydraulic fluid for lowering the slide and is emptied for raising the slide see para.[0129],[0130] and [0058]);
a plurality of hydraulic pumps/motors (2a-b) configured to rotate in forward and reverse directions (see fig.12 and 13) so as to supply a working fluid to the hydraulic cylinder (23,25) or suck the working fluid from the hydraulic cylinder (23,25), the plurality of hydraulic pumps/motors (2a-b) each including a first port (line connected to element 4 see fig.12) connected to a first pressurizing chamber (24 see fig.12 there are two chambers) of the hydraulic cylinder (23,25) that drives the slide (26) in a forward direction; 
a plurality of servomotors (3a-b, 33) axially connected to rotating shafts of the plurality of hydraulic pumps/motors (2a-b) respectively (see fig.12 and 13); 
a first pressure source (1) having a constant pressure equal to or higher than 0.3 MPa (see Para.[0057] see conversion kg/cm2 to MPa) and connected to each of second ports of the plurality of hydraulic pumps/motors (see fig.12); 
a second pressure source (1’ of system 90’ see fig 12) having a constant pressure (see Para.[0066]) and connected to a second pressurizing chamber (24 see fig.12 there are two chambers) of the hydraulic cylinder (23,25) that drives the slide (26) in a reverse direction (see fig.12 and 13); 
a slide position commander (51,51’) configured to output a slide position command signal (see fig.13) for the slide (26); 
a slide position detector (15) configured to detect a position of the slide (26) and output a slide position signal (see para.[0053]); and 
a slide position controller (100-5) configured to control the plurality of servomotors (3a-b, 33) so that the position of the slide (26) matches a position corresponding to the slide position command signal based on the slide position command signal and the slide position signal (see para.[0133]-[0134]).
a second pressure source (1’, similar to 1) having a constant pressure equal to or higher than 0.3 MPa (see Para.[0057]) but does not disclose a second pressure source to have the constant pressure to be equal to or higher than 1 MPa.
Kohno (48) and Kohno (41) disclose both art in the same field of endeavor (i.e. press machine).
Kohno (41), in a similar art, teaches a press (1,2) with a second pressure source (6) to have the constant pressure to be equal to or higher than 1 MPa (Para.[0066]) and since both reference teach the pressure sources therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the second pressure source such that it can accumulate a constant pressure to be equal to or higher than 1 MPa. A simple substitution of Kohno (48)’s second pressure source with that of Kohno (41) will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 3, (as best understood)
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position command signal output from the slide position commander has a continuous time differential signal during one cycle of the press machine. (see para.[0023] or fig.6).
Regarding claim 4,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position command signal output from the slide position commander (51,51’) changes to form a sinusoidal curve or a crank curve (see para.[0099]).
Regarding claim 7,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses a plurality of angular velocity detectors (13,14) configured to each detect rotational angular velocities of the plurality of servomotors (3a-b, 33), wherein the slide position controller (100-5 similar to 101-1) includes a stabilization controller (53a) configured to use angular velocity signals respectively detected by the plurality of angular velocity detectors (13,14), as angular velocity feedback signals (see para.[0066]).
Regarding claim 8,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position controller (100-5 similar to 101-1) includes a feedforward compensator (54-57) that receives the slide position command signal as an input signal (element 55 (compensator) receiving signal indirectly from element 15 (position detector) see fig.2), and causes a feedforward compensation amount calculated by the feedforward compensator to act on a torque command signal of the plurality of servomotors (3a-b, 33) calculated based on the slide position command signal and the slide position signal (see para.[0067], [0080]-[0081]).
Regarding claim 12,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein a plurality of the hydraulic cylinders (23,25 see fig.12 for multiple cylinders) configured to drive the slide are arranged in parallel (see fig.12), and the plurality of hydraulic pumps/motors (2a-b) and the plurality of servomotors (3a-b, 33) are provided for each of the hydraulic cylinders (23,25).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno (48) in view of Kohno (41) as applied to claim 1 above, and further in view of Takao et al. US. Patent (10,286,442) hereinafter Takao.
Regarding claim 5,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position commander (51,51’) outputs the slide position command signal which makes a number of strokes per minute of the slide (see para.[0106] and fig.13A) but does not disclose the number of strokes per minute to be equal to or more than 100.
Kohno (48) and Takao disclose both art in the same field of endeavor (i.e. press machine).
Takao, in a similar art, teaches a press (see fig.1) with a control unit (16) having a slide position commander (28) outputs the slide position command signal (line connected to elements 21 and 23, see fig.1, additionally see col.6 lines 4-13) which makes a number of strokes per minute of the slide to be equal to or more than 100 (see Col.11 line 14, speed of the knockout pin element 23, see fig.1 and 12) and since both reference teach the slide position commander/controller with the number of strokes per minute therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the controller such that it can makes a number of strokes per minute to be 100 spm. A simple substitution of Kohno (48)’s slide position commander/controller with that of Takao will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 6,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 1.
Kohno (48) discloses wherein the slide position commander (51,51’) outputs the slide position command signal which causes a stroke amount from a top dead center to a bottom dead center of the slide (see para.[0088] and [0093]) but does not disclose a stroke amount to be equal to or less than 50 mm.
Takao, in the similar art, teaches a press (see fig.1) with a control unit (16) having a slide position commander (28) outputs the slide position command signal (line connected to elements 21 and 23, see fig.1, additionally see col.6 lines 4-13) which causes a stroke amount from a top dead center to a bottom dead center of the slide/knockout pin (23) (see Col.11 line 16, the amount of stroke of the knockout pin element 23, see fig.1, 11 and 12) and since both reference teach the slide position commander/controller with the amount of stroke therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the controller such that it can makes a stroke amount to be equal to or less than 50 mm.. A simple substitution of Kohno (48)’s slide position commander/controller with that of Takao will obtain predictable results and is therefore obvious and proper combination of the references is made. Accordingly. It has been held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohno (48) in view of Kohno (41) as applied to claim 8 above, and further in view of Kohno US. Patent (6,085,520) hereinafter Kohno (20).
Regarding claim 9,
The prior art Kohno (48) as modified by Kohno (41), discloses all limitations in claim 8.
Kohno (48) discloses wherein the feedforward compensator (54-57) calculates the feedforward compensation amount (see para.[0067], [0080]-[0081]) but does not disclose the feedforward compensator calculates by a phase lead compensation element.
Kohno (20), in a similar art, teaches a press (title) having a slide position controller (400) with the feedforward compensator (410) calculates by a phase lead compensation element (410A) (see col.9 lines 16-36 and lines 60-67). Kohno (20) teaches the phase lead compensation element to be able to improve the precision of control operations (see col. 9 lines 65-66).
It would have been obvious to the skilled artisan before the effective filing date to construct the slide position controller of Kohno (48) with phase lead compensation element, as taught by Kohno (20), as it would be beneficiary to Kohno (48), to be able to improve the precision of control operations.
Regarding claim 10,
The prior art Kohno (48) as modified by Kohno (41) and Kohno (20), discloses all limitations in claim 9.
Kohno (48) as modified by Kohno (41) and Kohno (20), discloses wherein the phase lead compensation element (Kohno (20), 410A-B) is represented by (1 + Twb - s)/(1 + Twa - s) (Kohno (20), see fig.4 (1+tA.S and 1+tB.S), where s is a Laplace operator, Twa and Twb are constants, and the constants Twa and Twb are set in accordance with a number of strokes per minute of the slide and a stroke amount from a top dead center to a bottom dead center of the slide (Kohno (48), see para.[0088] and [0093]).
Examiner notes, the reference discloses the structure and the formula therefore is inherently capable of performed as claimed.
Allowable Subject Matter
Claims 2 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 06/24/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn, however a new matter rejection is given based on the newly presented amendment.
Applicant's arguments with respect to claims 1-12 have been considered but they are not persuasive for the reason below.
Applicant argues in page 8 with respect to claim 1 that the press machine in Kohno (48) is not a hydraulic press machine.
Claims 3-4, Applicant argues that Kohno 41 fails to teach controlling the position of the slide. 
Claim 8, Applicant argues that Kohno 48 fails to teach a feedforward compensator that receives the slide position command signal as an input signal.
Claim 5, Applicant argues that Takao fails to teach a hydraulic press machine including a hydraulic cylinder.
Claim 6, Applicant argues that Takao fails to teach the features of claim 6
Claim 9, Applicant argues that Takao fails to teach the features of claim 6
Claim 10, Applicant argues that Kohno (20) fails to teach the limitation "the constants Toa and Tob are set in accordance with a number of strokes per minute of the slide and a stroke amount from a top dead center to a bottom dead center of the slide."
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Both references (i.e. primary reference Kohno (48), reference Kohno (41)) are drawn to hydraulic presses, the primary reference Kohno (48) discloses a press includes structures as hydraulic system with a hydraulic cylinder, a plurality of hydraulic pumps/motors, a plurality of servomotors, a first pressure source, a second pressure source, a slide position commander, a slide position detector and a slide position controller. Kohno (48) is silent about the second pressure source to have the constant pressure to be equal to or higher than 1 MPa and the reference Kohno (41) teaches the limitation of the a second pressure source capable to have the constant pressure to be equal to or higher than 1 MPa.
the press machine in Kohno (48) is a hydraulic press machine having hydraulic system to raising (emptying the chambers or depressurized) and lowering (supplying the chambers or pressurized) the slide.
The primary reference Kohno (48) discloses controlling the position of the slide with the slide position controller or the hydraulic system by supplying or emptying the chamber.
The position control compensator equates the feedforward compensator that receives the slide position command signal as an input signal (element 55 (compensator) receiving signal indirectly from element 15 (position detector) see fig.2).
reference Kohno (20) discloses the structure and the formula therefore is inherently capable of performed as claimed.
The primary reference Kohno (48) discloses a hydraulic press machine including a hydraulic cylinder
As recited and referenced in the office Action, the refences in combination teaches the structures and capabilities of claims 6 and 9 
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 8, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725 


/JESSICA CAHILL/Primary Examiner, Art Unit 3753